 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10   SCOTT JOHNSON,                            Case No. 3:18-CV-04489-RS
11             Plaintiff,
                                               ORDER TO EXTEND DATE
12      v.                                     FOR FILING DISMISSAL
13   VTC EXPANSION LLC, a California
     Limited Liability Company;
14   STARBUCKS CORPORATION, a
     Washington Corporation; and Does
15   1-10,
16             Defendants.
17
18
             Having read the stipulation of the parties, and for good cause shown,
19
     the Court hereby GRANTS the request. The deadline to file a Stipulation for
20
     Dismissal shall be extended up to and including to May 31, 2021.
21
22
     IT IS SO ORDERED.
23
             "QSJM 
     Dated: _________________        _____________________________________
24                                  HONORABLE RICHARD SEEBORG
                                      United States District Judge
25
26
27
28

                                           1

     Order                                                 3:18-CV-04489-RS
